Citation Nr: 1143854	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  04-04 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee disability, claimed as degenerative arthritis of the right knee. 

2.  Entitlement to service connection for a left knee disability, claimed as osteoarthritis of the left knee. 

3.  Entitlement to service connection for a low back disability, to include as secondary to a left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 29, 1985 to October 29, 1986. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that continued the denial of the Veteran's previously denied claim of entitlement to service connection for degenerative arthritis of the right knee and denied his claims of entitlement to service connection for osteoarthritis of the left knee and service connection for low back pain. 

By a March 2007 Board decision, the Veteran's previously denied claim of entitlement to service connection for degenerative arthritis of the right knee was reopened on the basis that new and material evidence had been submitted.  Also by the March 2007 Board decision, the issues of entitlement to service connection for degenerative arthritis of the right knee, osteoarthritis of the left knee, and a low back disability, to include as secondary to osteoarthritis of the left knee, were remanded for additional development.  

The Board, in an April 2009 decision, denied the Veteran's claims of entitlement to service connection for degenerative arthritis of the right knee, osteoarthritis of the left knee, and a low back disability, to include as secondary to osteoarthritis of the left knee.  The Veteran appealed the Board's April 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2010 Order, the Court granted a Joint Motion for Remand (JMR) as to each of the claims, vacated the Board's April 2009 decision, and remanded the claims to the Board for readjudication in accordance with the JMR.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claims.

The Board notes that the Veteran is entitled to a Travel Board hearing.  The Veteran perfected his appeal as to issues currently before the Board by a February 2004 Substantive Appeal.  At that time, he elected to be heard by the Board.  He was scheduled for a Travel Board hearing in January 2007; however, he did not appear.  The Veteran filed an additional Substantive Appeal, received by VA in March 2009, wherein he elected to be heard by the Board.  The Board sought clarification on this issue in February 2011 and received the Veteran's response, dated in November 2011, indicating that he wished to be scheduled for a Travel Board hearing at his local RO.  On remand, the Veteran must be so scheduled.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011). 

The most recent VA treatment records are dated in August 2006, outside of any VA examination reports or the opinion of a medical expert at the Veteran's Health Administration (VHA).  There is no indication that the Veteran has ceased VA treatment.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran seeks service connection for his right and left knee disabilities, as well as his low back disability, to include as secondary to a left knee disability.  

As discussed above, the Board previously denied the Veteran's claims and in a July 2010 Order, the Court granted a JMR, vacated the Board's April 2009 decision, and remanded the claims to the Board for readjudication in accordance with the JMR.  In pertinent part, the JMR directed the Board to obtain a new medical opinion, as the December 2008 VHA opinion was inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The JMR also noted that the Court has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The JMR thus directed the Board to recharacterize the Veteran's claims to include all appropriate diagnoses.   

As to the Veteran's claim of entitlement to service connection for a left knee disability, the Board notes that at the time of his entry into service in April 1985, he reported a history of left leg length discrepancy and surgical revision.  During service, in December 1985, he complained of left knee pain and denied left knee trauma.  Physical findings and diagnosis at that time, beyond that of positive drawer to both knees, were limited to the right knee.  In April 1986, the Veteran complained of bilateral knee pain and reported that he had experienced such since trauma in boot camp.  He was diagnosed with chondromalacia patella.  It remains unclear to the Board if the Veteran's preexisting left leg disability, his left leg length discrepancy noted on entry into service, was aggravated by service.  

As to the Veteran's claim of entitlement to service connection for a right knee disability, the Board notes that a right leg disability was not noted at the time of the Veteran's entry into service in April 1985.  There are private treatment records, dated in October 1977, indicating that the Veteran was hit by a car while crossing the street and sustained bilateral femoral fracture five years prior, and that he presented for treatment in October 1977 with a right leg shorter than the left by three-to-four inches.  Thus, it is not clear whether such represents clear and unmistakable evidence of a preexisting right leg disability.  During service, in July 1985, the Veteran complained of right knee pain and was diagnosed with patellar tendon strain of the right knee.  In July 1985, the Veteran complained of pain in the right knee and was diagnosed with chondromalacia patella.  X-ray examination in October 1985 revealed mild osteoarthritis.  A July 1986 Report of Medical Board indicates that the Veteran was treated during service for right knee pain and that he presented with a right lower extremity one and one-quarter inches shorter than the left.  The Veteran was diagnosed with degenerative arthritis, right knee, and was discharged.  It remains unclear to the Board if there is clear and unmistakable evidence of a preexisting right leg disability, and if so, if such was aggravated by service.  If there is no clear and unmistakable evidence of a preexisting right leg disability, it remains unclear if any right leg disability found present aggravates any left knee disability or low back disability.  

As to the Veteran's claim of entitlement to service connection for a low back disability, to include as secondary to a left knee disability, the Board notes that a low back disability was not noted at the time of the Veteran's entry into service in April 1985.  While there are private treatment records, dated in October 1977, indicating that the Veteran presented with compensatory scoliosis, it is not clear whether such represents clear and unmistakable evidence of a preexisting low back disability.  The Veteran's service treatment records are silent for any complaint, treatment, or diagnosis related to the low back.  It remains unclear to the Board if there is clear and unmistakable evidence of a preexisting low back disability, and if so, if such was aggravated by service.  If there is no clear and unmistakable evidence of a preexisting low back disability, it remains unclear if any low back disability found present is related to active service, including in-service knee complaints or current knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before the Board seated at the RO in Newark, New Jersey, in connection with this appeal.

2.  Obtain and associate with the claims file the Veteran's VA treatment records maintained by the VA Medical Center (VAMC) in East Orange, New Jersey, dated from August 2006 to the present.

3.  Schedule the Veteran for a VA examination of the left knee.  The examiner must provide all appropriate current left knee diagnoses and:

(a)  Opine as to whether the Veteran's preexisting left leg disability, his left leg length discrepancy noted on entry into service, underwent an increase in the underlying pathology during his active service, i.e., was aggravated during service.  The examiner must consider the Veteran's in-service complaints of left knee pain, and his April 1986 diagnosis of chondromalacia patella.  

(b)  If the preexisting left leg disability did not undergo an increase during active service, i.e., was not aggravated, the examiner must opine if the evidence against aggravation is clear and unmistakable (evidence that is obvious and manifest).  

(c)  If there was an increase in severity of the preexisting left leg disability during active service, the examiner must opine if the increase was clearly and unmistakably due to the natural progress of the disease.  

(d)  As a clear and separate response, the examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that any current right knee or low back disability has been aggravated (made permanently worse beyond the natural progression of the disease) by any current left knee disability.  

4.  Schedule the Veteran for a VA examination of the right knee.  The examiner must provide all appropriate current right knee diagnoses and:

(a)  Opine as to whether the Veteran's private treatment records dated in October 1977 demonstrating that he presented with a right leg shorter than the left leg, or October 1985 X-ray evidence of arthritis six months subsequent to entry into service, indicates that a right leg disability clearly and unmistakably preexisted the Veteran's entry into service.  

(b)  If so, based on a review of the records, examiner must opine if the preexisting right leg disability underwent an increase in the underlying pathology during his active service, i.e., was aggravated during service.  

(c)  If a preexisting right leg disability did not undergo an increase during active service, i.e., was not aggravated, the examiner must opine if the evidence against aggravation is clear and unmistakable (evidence that is obvious and manifest).  

(d)  If there was an increase in severity of a preexisting right leg disability during active service, the examiner must opine if the increase was clearly and unmistakably due to the natural progress of the disease

(e)  As a clear and separate response, the examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that any current left knee or low back disability has been aggravated (made permanently worse beyond the natural progression of the disease) by any current right knee disability.  

5.  Schedule the Veteran for a VA examination of the low back.  The examiner must provide all appropriate current low back diagnoses and:

(a)  Opine as to whether the Veteran's private treatment records dated in October 1977 demonstrating that he presented with compensatory scoliosis indicates that a low back disability clearly and unmistakably preexisted the Veteran's entry into service.  

(b)  If so, based on a review of the records, examiner must opine if the preexisting low back disability underwent an increase in the underlying pathology during his active service, i.e., was aggravated during service.  

(c)  If a preexisting low back disability did not undergo an increase during active service, i.e., was not aggravated, the examiner must opine if the evidence against aggravation is clear and unmistakable (evidence that is obvious and manifest).  

(d)  If there was an increase in severity of a preexisting low back disability during active service, the examiner must opine if the increase was clearly and unmistakably due to the natural progress of the disease.

(e)  If the examiner determines that a low back disability did not preexist the Veteran's service, the examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that any low back disability found present was incurred in service, or is otherwise related to service.

(f)  As a clear and separate response, the examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that any current left knee or right knee disability has been aggravated (made permanently worse beyond the natural progression of the disease) by any current low back disability.  

The claims file should be made available to the examiner(s) for review in conjunction with the opinions or examinations, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner(s) should fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

6.  Subsequent to the VA examinations, review the examination reports to ensure complete compliance with the directives of this remand.  If any report is deficient, corrective procedures must be implemented. 

7.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by not attending any requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON THE NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


